[J-27-2019]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT

     SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


    TRICIA A. THOMPSON                         :   No. 36 WAP 2018
                                               :
                                               :   Appeal from the Order of the
               v.                              :   Superior Court entered May 8, 2018
                                               :   at No. 647 WDA 2017, reversing and
                                               :   vacating the Order of the Court of
    ASHLEY N. THOMPSON                         :   Common Pleas of Clarion County
                                               :   entered February 15, 2017 at No.
                                               :   2015-D00104 and remanding
    APPEAL OF: CLARION COUNTY                  :
    DOMESTIC RELATIONS SECTION                 :   ARGUED: April 10, 2019


                                       OPINION


JUSTICE DONOHUE                                DECIDED: JANUARY 22, 2020

        In this discretionary appeal, we consider whether the Superior Court erred in

holding that the suspended sentence imposed upon Appellee, Ashley N. Thompson

(“Thompson”), for civil contempt of a child support order is illegal because suspended

sentences1 are not authorized by section 4345 of the Domestic Relations Code, 23

Pa.C.S. § 4345. For the reasons set forth herein, we hold that a suspended sentence is

not a legal sanction for contempt of a support order. Thus, we affirm the judgment of the

Superior Court.



1 “Suspended sentence” is not defined in the Sentencing Code or Crimes Code. Black’s
Law Dictionary defines a “suspended sentence” as “[a] sentence postponed so that the
convicted criminal is not required to serve time unless he or she commits another crime
or violates some other court-imposed condition.” Sentence (suspended), BLACK’S LAW
DICTIONARY (11th ed. 2019).
                                    I. Background

      We begin with the factual background. In 2015, Thompson placed her two children

in the custody of her mother, Tricia Thompson (“Grandmother”). Grandmother

subsequently sought child support from Thompson.        The Clarion County Domestic

Relations Section (“DRS”) computed Thompson’s child support obligation pursuant to the

child support guidelines to be $108 per month. The trial court subsequently entered an

order establishing Thompson’s child support obligation at that amount. Shortly after the

order was entered, however, Thompson fell behind in her payments, and DRS

commenced an enforcement action by filing petitions for civil and indirect criminal

contempt against Thompson.

      Following the adjudication of these petitions, the trial court ordered Thompson to

remain current with her $108 monthly support obligation and to pay an additional $30 per

month in arrears, for a total monthly payment of $138. Thompson again soon fell behind

in her payments. Grandmother thereafter requested that DRS terminate the support

case, notwithstanding the arrearages, but DRS declined to do so. On October 11, 2016,

the trial court issued an order directing Thompson to continue paying the full amount of

$138 per month, to be applied solely to the arrearages. When Thompson again failed to

remain current, DRS filed another contempt petition.

      On February 14, 2017, prior to the scheduled hearing on this contempt petition,

Thompson and her attorney attended a conference with a DRS conference officer. During

the conference, the parties executed an agreement (“the Agreement”), in which

Thompson admitted that she was in civil contempt of the support order and agreed to stay

current with her monthly payments of $138.        The Agreement acknowledged that




                                    [J-27-2019] - 2
Thompson had the present ability to pay this amount. The Agreement further provided

that if Thompson failed to remain current in her obligation, a bench warrant would be

issued for her immediate arrest and she would serve a six-month jail sentence. The

Agreement also stated that Thompson waived any right to further hearings in the matter.

Thompson confirmed in the document that she had the right to counsel and that she

understood all the terms of the Agreement.

      Immediately following the execution of the Agreement, the hearing on DRS’

contempt petition commenced. The parties presented the Agreement to the trial court

and Thompson confirmed on the record that she had read and signed the form,

understood her attorney’s advice, and consented to the terms of the Agreement. Notes

of Testimony (“N.T.”), 2/14/2017, at 4-5. Thompson indicated that she was gainfully

employed, had the ability to make the $138 monthly payments, would continue to work,

and would be able to make such payments in the future. Id. at 3. Thompson

acknowledged that if she failed to make the payments, she would serve a sentence of six

months of incarceration. Id.

      After the hearing, the trial court issued an order incorporating the terms of the

Agreement and providing, in relevant part, as follows:

             [Thompson] admitted to being in civil contempt. [Thompson]
             is sentenced to [six] months [of] incarceration to be
             suspended upon the following conditions:

             1.     Remain current with paying full monthly support
             obligation by the last business day of each month, starting in
             February 2017.

             2.    Notify DRS of any change in income, address, or
             employment within 24 hours.




                                     [J-27-2019] - 3
              Failure to comply with the above conditions will result in a
              bench warrant being issued for [Thompson’s] immediate
              arrest and incarceration of [six] months, without further
              hearing. If incarcerated, [Thompson] shall be released upon
              serving [six] months or acceptable purge conditions.

Trial Court Order, 2/15/2017, at 2.

       Thompson subsequently appealed the trial court’s order on various grounds.

Pertinent to the present appeal, in her Pa.R.A.P. 1925(b) statement of matters

complained of on appeal, Thompson argued that the suspended sentence imposed by

the trial court is not a statutorily-authorized sanction for civil contempt of a child support

order under section 4345 of the Domestic Relations Code.              Section 4345, entitled

“Contempt for noncompliance with support order,” provides as follows:

              (a)     General rule. -- A person who willfully fails to comply
              with any order under this chapter, except an order subject to
              section 4344 (relating to contempt for failure of obligor to
              appear), may, as prescribed by general rule, be adjudged in
              contempt. Contempt shall be punishable by any one or more
              of the following:

                     (1)    Imprisonment for a period not to exceed six
                            months.

                     (2)    A fine not to exceed $ 1,000.

                     (3)    Probation for a period not to exceed one year.

              (b)     Condition for release. -- An order committing a
              defendant to jail under this section shall specify the condition
              the fulfillment of which will result in the release of the obligor.

23 Pa.C.S. § 4345.

       In its ensuing opinion, the trial court initially emphasized that the Pennsylvania

Rules of Civil Procedure permit parties to reach an agreement during a conference and

to submit that agreement to the court. Trial Court Opinion, 6/7/2017, at 5 (citing Pa.R.C.P.




                                       [J-27-2019] - 4
1910.25-2(c) (providing that “[i]f an agreement is reached at the conference, the

conference officer shall prepare a written order in conformity with the agreement for

signature by the parties and submission to the court”)).           The trial court rejected

Thompson’s argument that it lacked statutory authority to impose a suspended sentence

for civil contempt of a support order. It held that a court may impose a suspended

sentence in a support case absent specific statutory authority so long as the suspended

sentence is not indefinite. Id. (citing Commonwealth v. Ferrier, 473 A.2d 1375, 1378 (Pa.

Super. 1984) (holding that “[a]n indefinitely suspended sentence is not a sanctioned

sentencing alternative”)). The trial court further reasoned that the suspended sentence

imposed was not indefinite, as the arrearages amounted to $1,426.18 and Thompson

agreed to pay $138 per month; thus, assuming that Thompson remained current in her

obligation, the sentence would conclude in eleven months. Id.

       The Superior Court reversed. Thompson v. Thompson, 187 A.3d 259 (Pa. Super.

2018), appeal granted, 195 A.3d 186 (Pa. 2019). The intermediate appellate court agreed

with Thompson that trial courts cannot impose a suspended sentence because it is not

authorized by section 4345(a), and therefore illegal.       Id. at 264. In support of this

conclusion, the Superior Court cited Commonwealth v. Joseph, 848 A.2d 934, 941 (Pa.

Super. 2004), which held that an indefinitely suspended sentence is illegal because it is

not among the sentencing alternatives enumerated in section 9721(a) of the Sentencing

Code. Id. The Superior Court reasoned that although Joseph involved sentencing in a

criminal context, the rationale was instructive in this civil contempt case.2 Id.



2  As noted, the Superior Court recognized that Joseph prohibits the imposition of
indefinitely suspended sentences and it characterized Thompson’s sentence as



                                      [J-27-2019] - 5
       DRS filed a petition for allowance of appeal, which this Court granted in order to

consider the following issue:

              Did the Superior Court of Pennsylvania err in determining that
              the suspended sentence imposed by the trial court’s February
              15, 2017 order was an illegal, indefinitely suspended
              sentence, rather than a sentence [of] probation, which is a
              sanctioned punishment under 23 Pa.C.S. § 4345(a)[.]

Order, 10/3/2018.3

                                II. The Parties’ Arguments

       DRS contends that the intermediate appellate court’s decision has far-reaching

adverse effects because it renders illegal all suspended sentences imposed for contempt

of a support order. It disagrees with the Superior Court’s characterization of Thompson’s

sentence as indefinitely suspended and argues that the punishment imposed here is

effectively a probationary sentence, which section 4345 expressly permits. DRS’ Brief at

7. DRS contends that where a suspended sentence is conditional in nature and provides

for court supervision, it is a legal sentence of probation, notwithstanding the absence of

the term “probation” in the sentencing order. DRS’ Brief at 7-9 (citing Joseph, 848 A.2d




indefinitely suspended. See Thompson v. Thompson, 187 A.3d 259, 264 (Pa. Super.
2018). However, the Superior Court did not discuss what constitutes an indefinite
suspension, explain its conclusion that Thompson’s punishment was an indefinitely
suspended sentence, or address the rationale employed by the trial court to reach the
contrary conclusion.
3  Before the Superior Court, Thompson also claimed that the trial court’s order violated
her due process rights because it provided that she would not be afforded an ability-to-
pay hearing prior to incarceration and failed to specify a purge condition that would result
in her release from incarceration. The Superior Court agreed with Thompson on this point
and found the sentence violated her due process rights. Thompson v. Thompson, 187
A.3d 259, 264-65 (Pa. Super. 2018), appeal granted, 195 A.3d 186 (Pa. 2019). However,
this determination is not implicated in the scope of the issue upon which we granted
appeal.


                                      [J-27-2019] - 6
at 942; Commonwealth v. Duffy, 681 A.2d 219 (Pa. Super. 1996); Commonwealth v.

Harrison, 398 A.2d 1057 (Pa. Super. 1979)).

       DRS argues that Thompson’s sentence meets these qualifications. It points out

that the order includes conditions directing her to remain current in her support obligation

and to notify DRS of any change in income, address, or employment. DRS emphasizes

that these conditions are nearly identical to supervisory conditions authorized by section

9754 of the Sentencing Code, which govern the imposition of an order of probation. DRS’

Brief at 11-13 (citing 42 Pa.C.S. § 9754(c)(1), (2), (8), & (9) (enumerating the “specific

conditions” that may be imposed on a probationary sentence)). As for continuing court

supervision, DRS contends that because the Domestic Relations Section of each court

of common pleas has the statutory obligation to accept and monitor child support obligors’

payments, it is implied that the DRS will provide continuous court supervision of

Thompson’s compliance with her support obligation. See id. at 10-11 (citing 23 Pa.C.S.

§ 4325 (“[A]n order of support shall direct payment to be made payable to or payment to

be made to the domestic relations section for transmission to the obligee … .”); 23 Pa.C.S.

§ 4352(a) (“The court making an order of support shall at all times maintain jurisdiction of

the matter for the purpose of enforcement of the order and for the purpose of increasing,

decreasing, modifying or rescinding the order … .”)).         Thus, DRS concludes that

Thompson’s sentence, which was imposed as six months of incarceration, suspended so

long as she remains current with monthly support obligations and notifies DRS of any

change in income, address, or employment, constitutes a term of probation, which is

expressly permitted by section 4345(a)(3). DRS requests that we reject the Superior




                                      [J-27-2019] - 7
Court’s “overly broad” pronouncement that suspended sentences imposed for civil

contempt of a support order are always illegal. Id. at 15.

       In contrast, Thompson rejects the notion that her punishment is a de facto

sentence of probation because the trial court did not use the term “probation,” or explicitly

impose court supervision or require her to report to the court. Thompson’s Brief at 2-3,

8-9. She refutes DRS’ claim that the Superior Court’s holding below conflicts with Joseph,

Duffy, and Harrison, arguing that those cases involved criminal proceedings with policy

considerations distinct from those present in the civil contempt proceedings at issue here.

Id. at 5-6. Thompson argues that in Joseph, Duffy, and Harrison, the Superior Court did

not create a per se rule that a suspended sentence constitutes probation if it is conditional

in nature and provides for continued court supervision. Rather, Thompson argues that

those cases suggest that courts must analyze the facts of each case to determine whether

the trial court intended to impose a sentence of probation. Id. at 6. In her case, Thompson

maintains, there is no evidence that the trial court intended to sentence her to a

probationary term. Id. Thompson echoes the Superior Court’s characterization of her

sentence as an illegal indefinite suspension.           Thompson’s Brief at 10 (citing

Commonwealth v. Duff, 200 A.2d 773, 774 (Pa. 1964) (holding that “[t]heories of implied

probation and indefinite suspension of sentence are not only contrary to the clearly

expressed intent of the legislature, but are also violative of true principles of probation

and, as in this case, promote confusion where none should exist”)).

                                       III. Analysis

       Resolution of this appeal requires us to determine whether the Superior Court

erred by declaring that suspended sentences for contempt of a support order are illegal




                                      [J-27-2019] - 8
because they are not authorized by section 4345(a) of the Domestic Relations Code. This

issue presents a question of law, for which our standard of review is de novo and our

scope of review is plenary. Gavin v. Loeffelbein, 205 A.3d 1209, 1221 (Pa. 2019).

      As with all matters of statutory interpretation, we apply the Statutory Construction

Act, 1 Pa.C.S. § 1901-1991, which instructs that our inquiry must be focused on

ascertaining the intent of the General Assembly in enacting the statute under review. Id.

In doing so, we give effect to the plain language of a provision whenever that language is

clear and free from ambiguity. Id.; see also 1 Pa.C.S. § 1921(b). While we may not

ignore unambiguous language under the pretext of pursuing the spirit of the statute, we

must always read the words of a statute in context and not in isolation, and give meaning

to every provision. Loeffelbein, 205 A.3d at 1221. Our interpretation must not render any

provision extraneous or produce an absurd result. Id.; 1 Pa.C.S. § 1921(a).

      Our interpretative analysis of section 4345(a) is straightforward, as there is no

ambiguity in the statute. Section 4345(a) provides three express punishments for a

support obligor who is found to be in contempt for noncompliance with a support order:

(1) imprisonment for a period of up to six months; (2) a fine of up to $1,000; and (3)

probation for a period of up to one year. 23 Pa.C.S. § 4345(a). It unequivocally provides

that “[c]ontempt shall be punishable by any one or more” of the three alternatives it sets

forth in subsections (a)(1)-(3), and it conspicuously does not include language imparting

any discretion on a trial court to impose any other form of punishment, including a

suspended sentence of incarceration.        The omission of language condoning the

imposition of suspended sentences speaks volumes, as it effectively prohibits trial courts

from imposing them for civil contempt of a child support order. Long established maxims




                                     [J-27-2019] - 9
of statutory construction compel this result. Under the doctrine of expressio unius est

exclusio alterius, “the inclusion of a specific matter in a statute implies the exclusion of

other matters.” See, e.g., Atcovitz v. Gulph Mills Tennis Club, Inc., 812 A.2d 1218, 1223

(Pa. 2002).   Similarly, this Court has long recognized that as a matter of statutory

interpretation, “although one is admonished to listen attentively to what a statute says;

one must also listen attentively to what it does not say.” See, e.g., Kmonk-Sullivan v.

State Farm Mut. Auto. Ins. Co., 788 A.2d 955, 962 (Pa. 2001). Applying these maxims,

if the General Assembly intended to permit trial courts to impose suspended sentences

for civil contempt of a child support order, it would have expressly provided for this

alternative. It did not. We cannot ignore this exclusion. Because suspended sentences

are not statutorily authorized as punishment for non-compliance with a child support

order, they are illegal and may not be imposed.

       In its attempt to save the unauthorized imposition of a suspended sentence, DRS

argues that the sentence imposed is not indefinitely suspended, as the Superior Court

indicated, but rather, that it is substantively the equivalent of the authorized punishment

of probation. It points to Joseph, Harrison, and Duffy, in which the Superior Court deemed

punishments imposed as suspended sentences to be sentences of probation. DRS’ Brief

at 7-8 (citing Joseph, 848 A.2d at 941; Duffy, 681 A.2d 219; Commonwealth v. Harrison,

398 A.2d 1057).      In those cases, the Superior Court examined the terms of the

punishments to discern whether they contained conditions necessary to qualify as

probationary sentences.4     DRS urges this Court to do the same and undertake an



4  See Joseph, 848 A.2d at 941 (finding illegal indefinitely suspended sentence because
it contained no explicit provision for continued court supervision); Duffy, 681 A.2d at 220-



                                     [J-27-2019] - 10
interpretive reading of the order that would result in a finding that (1) the conditions for

the suspension of the sentence are similar to conditions of probation, as allowed by

statute, and (2) that the order implies continuous court supervision because sections 4325

and 4352(a) of the Domestic Relations Code require, respectively, that support payments

be made through the domestic relations section of a court of common pleas and that the

ordering court maintain jurisdiction over the support case for enforcement and

modification purposes. See DRS’ Brief at 10-14.

       There is no principled reason for this Court, or any appellate court, to engage in

an interpretive analysis of an order entered pursuant to section 4345 in an attempt to save

it from a determination that it is invalid. There are three valid sentencing alternatives

established by statute, and a suspended sentence of incarceration is not one of them.

Appellate courts should not be put to the task of parsing a contempt-of-support order to

determine if it can be squeezed into the unambiguous statutory framework. If a court

intends to order probation, it must so state. Deference to the legislative mandate, judicial

efficiency, and common sense mandate that support orders be clear on their face and

compliant with section 4345.

       The suspended sentence imposed here is indefinite on its face. See Trial Court

Order, 2/15/2017.5 More than half a century ago, in Duff, this Court addressed the


21 (explaining that sentence was not illegal indefinite sentence where it required
defendant to attend counseling and also established definitive dates for review hearings
before the court during the counseling); Harrison, 398 A.2d at 1058-59 (treating as
probation a suspended sentence that required defendant to attend drug treatment
program and report to probation officer during the course of the treatment program).
5 We reiterate that the order at issue here provides only that Thompson “[r]emain current
with paying [her] full monthly support obligation by the last business day of each month,
starting February 2017[,]” and that Thompson “[n]otify DRS of any change in income,



                                     [J-27-2019] - 11
practice of imposing indefinitely suspended sentences in lieu of a fixed probationary term

and the problems these sentences created. There, the defendant was convicted of six

crimes. The trial court sentenced him to a twenty-three month term of probation on one

of the convictions and it suspended sentence on the remaining five convictions. Duff, 200

A.2d at 773-74. After the probationary sentence was completed, the defendant was

convicted of another crime. Following this new conviction, the trial court vacated the five

suspended sentences and imposed sentences of imprisonment on each. Id. at 774. On

appeal, this Court acknowledged the long-standing practice of trial courts to suspend

sentences without also imposing probation for a set period of time. Nevertheless, we also

recognized two statutes that required trial courts to impose fixed periods of probation

when they do not impose sentences of incarceration.6 This Court emphasized that the

legislative mandate (requiring fixed periods of probation) could not be ignored, and we

declared that the practice of indefinite suspension must cease, as it was contrary to the

law. Id. In so doing, the Court recognized not only that indefinitely suspended sentences

were contrary to legislative intent, but also that their imposition served to “promote

confusion where none should exist.” Id. These words ring as true today as they did




address, or employment within [twenty-four] hours.” Trial Court Order, 2/15/2017, at 2.
There is no indication on the face of the order as to when these obligations would
terminate. Notably, the contempt order does not state an arrearage balance or indicate
that the support obligation would terminate upon satisfaction of arrearages. For the
reasons we have just explained, chief among them deference to the intent of our General
Assembly and judicial economy, this Court should not parse the terms of the sentence or
look beyond the four corners of the order to find, as advocated by the trial court, that it is
not indefinite because it would take Thompson eleven months to satisfy the arrearages,
after which the sentence would terminate. See Trial Court Opinion, 6/7/2017, at 5.
6 The Act of June 19, 1911, P.L. 1055 §1, 19 P.S. § 1051 and the Act of August 6, 1941,
P.L. 861, 61 P.S. § 331.25. See Duff, 200 A.2d at 774.


                                      [J-27-2019] - 12
decades ago in Duff, as such sentences continue to sow confusion in the shadow of a

clear and unambiguous statute.

       Trial courts are bound to follow the letter of the law and impose only one or more

of the three punishments identified in section 4345(a) for civil contempt of a child support

order. Because the trial court in this case did not impose any of the punishments

authorized by the statute, its sentence was illegal.

       Accordingly, the decision of the Superior Court is affirmed.

       Chief Justice Saylor and Justices Todd, Dougherty and Wecht joined the opinion.

       Justice Baer files a dissenting opinion in which Justice Mundy joins.




                                     [J-27-2019] - 13